DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any objection or rejection of record in the previous Office Action not addressed herein is withdrawn in light of Applicants’ arguments and/or amendments.

Claim Status
Claims 1-3, 5-11, 14-15 and 18 are cancelled.  Claims 4, 12-13 and 16-17 are pending. Claims 4, 12-13 and 16-17 are currently under examination.

Note
Please note that Khaleda Bhuiya Hasan is now the examiner of record.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - The Incorporation by Reference paragraph is ineffective.  See item 1) a) or 1) b) above.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The attempt to incorporate subject matter into this application by reference to the Sequence Listing is ineffective because it listed the file size in kilobytes instead of bytes.
The disclosure is objected to because of the following informalities: the attempt to incorporate subject matter into this application by reference to the Sequence Listing is ineffective because it listed the file size in kilobytes instead of bytes.

Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112 - withdrawn
	Rejection of claims 5, 6, 7, 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention is withdrawn in view of Applicant’s amendment filed January 15, 2021 cancelling claims 5-11.

Claim Rejections - 35 USC § 103 - withdrawn
Rejection of claims 4, 12-13, and 16-17 rejected under 35 U.S.C. 103 as being  unpatentable over Chang et al. (Appl Microbial Biotechnol, 1998) in view of Lewis et al. (US20140093965A1, 2014) and Gu et al. (Gu et. al. 2015 Scientific Reports. 5:9684, pgs. 1-9) are withdrawn in view of Applicant’s amendment filed on January 15, 2021 amended independent claim 4.


Claim Rejections - 35 USC § 103 – new rejections necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Appl Microbial Biotechnol, 1998) in view of Lewis et al. (US20140093965A1, 2014), Gu et al. (Gu et. al. Scientific Reports, 2015), and further in view of Shin et al. (Shin et al. Biotechnology Progress, 1997).  This is a new rejection necessitated by Applicant’s amendment to claim 4 incorporating the limitations of cancelled claim 7.
Regarding claim 4, Chang et al. teach a method for heterologous protein production using two-stage, cyclic fed-batch culture. Chang et al. teach a Yarrowia lipolytica cell that expresses a recombinant protein (see page 533) under the control of an inducible promoter, XPR2 (see page 536). Chang et al. teach a two-stage, cyclic fed-batch culture method as follows with the corresponding steps in claim 4 highlighted in bold:
"The two-stage, cyclic fed-batch bioprocess was initiated as a batch process (Vb=1.5 1) followed by operation in fed-batch mode to a final culture volume 3338 ml (step A) (V1).
Once the cell concentration had reached 60 g/l (X12), 1838 ml culture broth (V20=V1-V10) was transferred from the growth stage to the production stage (step B). The remaining cells in the growth stage (V10=1500 ml) were used as inoculum for the next fed-batch cycle (step C). To keep the cell concentration constant (X12=60 g/l), the fresh growth medium was fed at a rate predetermined by Eq. 5 while the working volume was increased from V10 (1500 ml) to V1 (3338 ml) (step C). Once the cell broth had been transferred from the growth stage to the production stage, the production stage operation started at time ts with a cell concentration of 60 g/l (X22=X12). To keep the cell concentration constant (X22=60 g/l), the fresh production medium was fed at a rate predetermined by Eq. 13 while the working volume was increased from V20 (1838 ml) to V2 (4090 ml). In the production stage, the accumulated culture broth (4090 ml, V2), containing recombinant protein product (step D), was harvested every 8 h (step E)(tind). This form of cyclic fed-batch fermentation can continue and the "withdrawal and re-fill" procedure can be repeated for many cycles." (see page 534).


Regarding step (E), Chang et al. teach that the whole-broth samples were centrifuged and the supernatant stored for analysis (page 534). Also, see page 536 for information regarding amount of heterologous protein production and Figures 4B and 4D. Furthermore, the purpose of the method is to increase productivity of heterologous proteins (see abstract and document in general).
Chang et. al. does not teach recombinant cells containing a gene encoding a structural recombinant protein which is chromosomally integrated and does not explicitly teach that the amount of culture solution transferred to the receiving culturing tank is 90 to 99 vol% based on the total amount of the culture solution in the receiving tank after the growing of the recombinant cells.
Lewis et al. teach an expression system useful in the upregulation of spider silk protein (structural protein) expression (see para 0006).  Lewis et al. teach that the recombinant nucleotide sequences that encode for expression system components may be provided on expression vectors. Alternatively, recombinant nucleotide sequences encoding for expression system components may be integrated into the bacterial genome. Integration of recombinant sequences into a host cell's genome may be done by any number of methods standard in the field of molecular biology. For example, homologous recombination may be used to integrate nucleotide sequences into a host cells genome (see para 0079).
Gu et al. teach that plasmid-dependent overexpression of a desired gene has fundamental issues concerning its genetic stability and operational repeatability (see abstract).  Gu et al. demonstrate a method for the direct genomic integration of genes which makes the genes more stable and reliable compared to plasmid based overexpression as well as increased product yield (see page 6, last paragraph through page 7).

Shin et al. teach enhanced production of recombinant human mini-proinsulin protein in fed-batch cultures at high cell concentration of recombinant E. coli (see abstract).  Shin et al. teach culture volumes in growth tank at operating a two-stage, cyclic fed-batch process (see Figure 8a).  Shin et al. further teaches a method of determining the parameters of the experiment and part of that analysis is the volume of the inoculation in a two-stage, cyclic fed-batch process (see page 251).  Shin et al. demonstrate that the culture broth volume of the growth tank decreased from about 5L to 1L during transfer to the induction tank (i.e. 4/5 or 80% of the volume is transferred) (see Figure 8 Legend).  
Chang et al. teaches a range of culture transfer volumes from 55% to 100% (see discussion above).  Shin et al. teach enhanced recombinant protein production through fed-batch cultures at high cell concentration in recombinant cells with 80% volume of culture transferred to a second culture (see Figure 8 Legend).  Therefore, before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the volume of the inoculation through routine optimization to achieve the 90-99% transfer volume based on the combined teachings of Chang et. al and Shin et al.  One of ordinary skill in the art would have been motivated to arrive at the range recited in amended claim 4 in order to maximize production of a recombinant protein in recombinant cells and reach the production 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined methods of Chang et al. and Shin et al. by substituting the recombinant protein of Chang et. al. for the spider silk protein of Lewis and integrating the silk protein into the bacterial genome using any number of integration methods standard in the field of microbiology, i.e. homologous recombination.  This modification would have amounted to a simple substitution and one of ordinary skill in the art would have been motivated to utilize a known method of producing a protein of interest to produce other chromosomally integrated genes encoding for proteins of interest, thereby making the genes more stable, reliable, and allowing for increased the protein expression as disclosed by Gu et al. with a reasonable expectation of success.
Regarding claim 12, Chang et al. teach that the cell growth rate was maintained at a constant high cell density (abstract) with a specific growth rate (see Figure 1 and page 532).  Chang et al. teach that at this growth rate, the second stage began (i.e. initiation of the induction of recombinant protein expression) (see abstract; Figure 1).  The instant specification teaches that the “metaphase of the logarithmic growth stage is the period in which the cell count is midway between the cell count in the lag phase and the cell count in the stationary phase” on page 28, lines 1-3.  Figure 1 of Chang et al. teach that the second stage begins at the beginning of the stationary phase, immediately after metaphase.  Therefore, the teachings of Chang et al. demonstrate that the initiation of the induction of recombinant protein expression is initiated when growth of the recombinant cells has reached the metaphase of the logarithmic growth stage.
Regarding claim 13, Chang et al. teach the addition of protease peptone to the production media to induce production (Table 1 and page 536).  
E. Coli culture, containing a pET-SX expression vector (containing a lac promoter (see Figure 17)) designed for optimized expression of spider silk proteins, with IPTG (see para 0146); and that protein expression was auto-induced when culture exhausted glucose source, and Lac-inducible promoter (i.e. IPTG-inducible promoter) would be completely available for transcription by RNA polymerase (see paras 0142-0146; 0175).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang et. al. by substituting the pXOS103-Re vector of Chang et. al. for the pSB1C3 or pET-SX expression vector of Lewis et al. and assemble the recombinant protein of Chang et. al. in either vector of Lewis et al. so that they proteins would be under the control of the IPTG-inducible lac promoter.  This modification would amount to a simple substitution of one vector for another and would have a reasonable expectation of success in practicing the claimed invention. 
Regarding claim 16 the teachings of Chang et. al. and Lewis et al., as it relates to a gene encoding a structural recombinant protein derived from a protein selected from the group consisting of keratin, collagen, elastin, resilin, silkworm silk and spider silk are discussed above as applied to claims 4 and in the obviousness of substituting the recombinant protein of Chang for spider silk of Lewis.

Response to Arguments
Applicant argues that the cited references consistently direct the skilled person to provide a much smaller volume from the growth stage to the production stage than used in the 
Applicant further argues "that the recombinant production of structural proteins such as spider silk proteins in a two-step batch fed process would not have been predictable given the previous problems documented in Xia" has been considered and found unpersuasive as it does not address the merits of the rejection, and are moot as they are not directed to the finally rejected claims.  Xia is not a reference used to reject the finally rejected claims; however the combined teachings of Chang et al. and Lewis et al., as discussed in the rejection under U.S.C.103 above, would have motivated a skilled artisan to use the method as taught by Change et al. for production of structural proteins.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636